                                        JS-6Filed 07/27/21 July
     Case 8:20-cv-01562-SB-KES Document 23                  Page27,1 2021
                                                                     of 1 Page ID #:138

                                                                          VPC


1
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
2

3     ROSEMARY BARNES,                                          Case No. 8:20-cv-01562-SB-KES
                                      )
4
                                      )
5     Plaintiff,                      )
                                      )
6                                                               ORDER TO DISMISS WITH
                                      )                         PREJUDICE
7     vs.                             )
                                      )
8
      INTER-WIRE PRODUCTS, INC.; DOES
                                      )
9
      1-100                           )
10                                    )
      INCLUSIVE, AND EACH OF THEM,
                                      )
11
      Defendants.                     )
12                                    )
13

14          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
15    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
16    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
17    attorneys’ fees.
18

19
                                               Dated July 27, 2021
20

21

22

23

24
                                            __________________________________
                                              Judge of the District Court
25

26

27

28




                                         Order to Dismiss - 1
